Citation Nr: 1704487	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  09-04 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus since May 20, 2008.

3. Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded the case in January 2013 for further development.

The Veteran testified at a hearing in September 2012 before the undersigned.  A transcript of the hearing is of record. 

The Board acknowledges that the issue of entitlement to an initial rating in excess of 60 percent for chronic kidney disease was included in an August 2015 supplemental statement of the case.  A review of the record, however, reveals that the Veteran did not file a timely notice of disagreement to the August 2015 rating decision which assigned the rating and the effective date for this disorder.  Hence, the Board does not have jurisdiction to address the issue of entitlement to an initial rating in excess of 60 percent for chronic kidney disease.

As noted in January 2013, the issue of entitlement to increased ratings for bilateral lower extremity peripheral neuropathy was raised by the record.  To date this claim has not been adjudicated in a rating decision.  Therefore, the Board does not have jurisdiction over it, and it is again referred for appropriate action.

The issues of entitlement to service connection for sleep apnea and a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since May 20, 2008, the Veteran's type II diabetes mellitus has not required the regulation of activities.


CONCLUSION OF LAW

Since May 20, 2008, the criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, the Board finds that there has been substantially compliance with its January 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Relevant Laws and Regulations

The Veteran seeks an initial rating for his type II diabetes mellitus higher than 20 percent, which has been rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Diabetes Mellitus

Diabetes mellitus is rated under Diagnostic Code 7913.  38 C.F.R. § 4.119. Relevant to this appeal, the criteria for rating diabetes are "successive."  Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  "Successive" criteria exist where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  Here, the Veteran's type II diabetes mellitus is rated as 20 percent disabling, which requires either insulin or an oral hypoglycemic agent and a restricted diet.  The next highest evaluation, 40 percent, requires insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.
 
The term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 363.  Medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In other words, a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id.  Although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where the rating schedule establishes successive criteria.  

Compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

In this case, the evidence does not show that any medical professional has advised the Veteran to avoid strenuous occupational or recreational activities due to his diabetes mellitus.  On the contrary, the Veteran's VA treatment records, some as recent as February 2015, indicate that the appellant was advised to increase his physical activity.

Although May 2008 and January 2013 physician statements reflect that the Veteran's diabetes requires the regulation of activities, further details addressing any need for regulation were not provided.  The Board finds that this regulation of activities does not refer to the avoidance of strenuous activity, but to avoidance of increased physical activity, such as exercise.  In this case, VA treatment records, including those from January 2013 and April 2014, show that medical professionals have advised the Veteran to increase his physical activity to manage his health issues, including diabetes mellitus.  Additionally, the August 2008 and February 2014 VA examiners specifically found that the Veteran's diabetes mellitus did not require any restriction of activities.  Indeed, the Veteran reported in October 2012 that he participated in deer hunting.  

The preponderance of the evidence shows that the Veteran's diabetes does not require regulation of activities as that term is defined in the applicable regulation and a schedular rating higher than 20 percent is therefore not warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the Veteran nor reasonably raised by the record through evidence of the collective impact of the Veteran's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).  Therefore, the Board finds that further discussion of extraschedular consideration is not warranted at this time.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDERS

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus since May 20, 2008 is denied.



REMAND

The February 2014 VA examination is not adequate to make an informed decision on the Veteran's claim for sleep apnea.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner opined that the Veteran's diabetes mellitus was not proximately due to or the result of his posttraumatic stress disorder or diabetes mellitus, but failed to address whether a service-connected disorder aggravated sleep apnea. 

As to the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders the Board finds that in light of the pending claims of entitlement to increased ratings for bilateral lower extremity peripheral neuropathy, and entitlement to service connection for sleep apnea that adjudication of this claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).     

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant VA medical records for the period from August 2015 to the present.  All records obtained or responses received should be associated with the claims file.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the RO must arrange to secure a VA medical opinion addressing the etiology of any diagnosed sleep apnea.  In so doing the opinion must address whether it is at least as likely as not that the Veteran's sleep apnea is related to his active duty service to include inservice episodes of throat swelling.  If the examiner determines that sleep apnea is not related to the claimant's active military service, then he/she must then address whether it is at least as likely as not that sleep apnea is proximately due to, the result of, or permanently aggravated by posttraumatic stress disorder.  

The examiner is to be provided access to the claims folder, Virtual VA, and a copy of this remand.  A fully reasoned rationale is required for all opinions.

The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

3.  After the development requested has been completed the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his/her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing any additional development deemed necessary, to include that noted in the introduction section of this decision readjudicate the claim of entitlement to service connection for sleep apnea on both a direct and secondary bases, as well as the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, he must be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


